—Judgment, Supreme Court, New York County (Franklin Weissberg, J., at hearing; Carol Berkman, J., at jury trial), rendered June 10, 1996, convicting defendant of attempted rape in the first degree and sexual abuse in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 15 years and 7 years, unanimously affirmed.
The hearing court properly denied defendant’s request for the complainant to testify at the Wade hearing. Defendant’s contention that her testimony was necessary was solely concerned with what might have transpired between the complainant and another complainant in an unrelated matter also involving defendant, as they waited in the same room to view the lineup (People v Taylor, 80 NY2d 1, 15). Moreover, defendant could have inquired about possible conversations had by the complainant while she waited to view the lineup through cross-examination of the police officer who waited with the complainant.
The trial court acted within its discretion in accepting the assurances of the official court interpreter that she had no problem understanding the complainant and that the complainant understood her. Defendant has failed to establish that there was any error in the translation of the complainant’s testimony. Furthermore, the juror who originally questioned *31the precision of the translation also assured the court that he detected no errors or inaccuracies in the translation and that he could accept the interpreter’s translation (see, People v Nedal, 198 AD2d 42). Concur — Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.